DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This Office action is Non-Final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites an apparatus. Therefore, Step 1 is satisfied for claim 1-20. Step 2A Prong One: The independent claim recites…receive descriptive information about an issue of an asset;…identify keywords from the descriptive information, map the issue to a cluster from among a plurality of clusters based on the identified keywords, where each cluster corresponds to a different cause; and output… information for resolving the issue based on a cause corresponding to the mapped cluster.
In other words, the independent claims relates to identifying and grouping similar issues and determining a fix to the issue related to an asset that is and/or has experienced a problem. These are observations or evaluation and the acts can be practically performed in the human mind, or by a human using a pen and paper, similar to the processes that occurs when a technical support staff is attempting to resolve an issue that an end-user is experiencing with an asset that they utilize on a day to day 
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of storing public and private time information as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a network interface, a processor and a user interface (see independent claims 1, 8 and 15). The network interface, processor and user interface are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  There is no indication in the Specification that the Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the steps used to perform (e.g., identify keywords from the descriptive information, map the issue to a cluster from among a plurality of clusters based on the identified keywords, where each cluster corresponds to a different cause; and output… information for resolving the issue based on a cause corresponding to the mapped cluster), using the network interface, processor and user interface as a tool. While this type of automation minimizes or eliminate the need for mentally identifying the keywords associated with an issue in order to determine a fix to the issue, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the network interface, processor and user interface at best is the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the network interface, processor, user interface and sensor (see claims 3, 10 and 17) are recited at a high level of generality, and, as disclosed in the specification, is also well-known. Therefore, 
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,521,457 (‘457). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims represents an obvious variant of the already allowed ‘457 patent, while using different terminologies and/or concepts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16 and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (US 2014/0129536 A1) hereinafter “Anand”, further in view of Gilbert et al. (US 8,527,811 B2) hereinafter “Gilbert”.
With respect to claims 1, 8 and 14, the Anand reference teaches a computing system, method and non-transitory computer readable medium [see Abstract, disclosing diagnosing and detecting causes of an incident may comprise classifying the incident by keywords, searching for co-occurring and reoccurring group of incidents, summarizing commonalities in the group of incidents, correlating the group of incidents with causes, defining association rules between the commonalities, and predicting potential problems based on the correlated group of incidents with causes], the computing system, method and non-transitory computer readable medium comprising:
identifying keywords from the descriptive information [see ¶0025, discloses keywords are extracted from an incident ticket to classify the incident… categories may be determined to characterize incidents, a category dictionary may be defined, and category relationships may be set up; Examples of categories or classification may include but are not limited to, Applications, Servers, Middleware, Infrastructure (storage, etc.)];
mapping the issue, via a processor, to a cluster from among a plurality of clusters based on the identified keywords, where each cluster corresponds to a different cause [see ¶0062, disclosing group of tickets are correlated with causes: e.g., changes, traffic, maintenance or other events; Data sources for this processing may include problem tickets, traffic load, change tickets, event logs that are available real-time or off-line; This processing performs root cause analysis for co-occurring/reoccurring tickets; It provides suspected causes of co-occurring/reoccurring tickets originating from sources such as: traffic load, changes deployed, and maintenance or other events; A scenario may include an SME that finds a list of co-occurring/reoccurring tickets, views suspected causes of these tickets, and confirms root cause]; and
outputting, via a user interface, information for resolving the issue based on a cause corresponding to the mapped cluster [see ¶0024, disclosing 1) Search for relevant incidents by keywords; 2) The search may return a large number of incidents; 3) Use similarity score (e.g., Space vector model) to rank the returned results; 4) To further eliminate irrelevant incidents that look similar, e.g., after the similarity score ranking, get a context relevancy weight by looking at account technology portfolio; 5) From the ranked list, return final search results (e.g., top predetermined number, e.g., 10) by determining a similarity threshold or using clustering techniques; additionally, see ¶0060, disclosing these relevant incidents together reveal underlying patterns of incidents and then provide SMEs insights into incident causes and resolution].
Anand teaches the computing system, method and non-transitory computer readable medium.
Anand does not teaches receiving descriptive information about an issue of an asset.
However, Gilbert teaches receiving descriptive information about an issue of an asset [see col. 6, lines 44-46, disclosing the user may open a new problem ticket 102 including a textual description of the problem].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the 
With respect to claims 2, 9 and 16, the combination of Anand and Gilbert teaches the computing system, method and non-transitory computer readable medium of claims 1, 8 and 15, as referenced above.  The combination further teaches determining previous actions taken to resolve similar issues assigned to the cluster, and outputting information about the previous actions via the user interface [Anand, see ¶0020, disclosing reference to similar cases in history helps accelerate resolution process; also, see ¶0024, disclosing 3) Use similarity score (e.g., Space vector model) to rank the returned results; 4) To further eliminate irrelevant incidents that look similar, e.g., after the similarity score ranking, get a context relevancy weight by looking at account technology portfolio; 5) From the ranked list, return final search results (e.g., top predetermined number, e.g., 10) by determining a similarity threshold or using clustering techniques].
With respect to claims 4, 11 and 18, the combination of Anand and Gilbert teaches the computing system, method and non-transitory computer readable medium of claims 1, 8 and 15, as referenced above.  The combination further teaches wherein the cluster represents a cause of failure of the asset from among a plurality of causes of failure of the asset which are represented by the plurality of clusters, respectively [Anand, see Abstract, disclosing correlating the group of incidents with causes, defining association rules between the commonalities
With respect to claims 5, 12 and 19, the combination of Anand and Gilbert teaches the computing system, method and non-transitory computer readable medium of claims 1, 8 and 15, as referenced above.  The combination further teaches wherein each cluster corresponds to a single cause [Anand, see ¶0025, disclosing categories may be determined to characterize incidents, a category dictionary may be defined, and category relationships may be set up. Examples of categories or classification may include but are not limited to, Applications, Servers, Middleware, Infrastructure (storage, etc.)].
With respect to claims 6 and 13, the combination of Anand and Gilbert teaches the computing system and method of claims 1 and 8, as referenced above.  The combination teaches wherein the asset comprises one or more of an industrial machine and an industrial equipment [Anand, see ¶0001, disclosing the present application relates generally to computers, and computer applications, and more particularly to Information technology service management and incident management; also, see ¶0002, disclosing an enterprise often maintains many applications in a shared IT environment composed of thousands of interdependent IT components, e.g., network, hardware, software etc. Incident diagnosis often requires investigation on complicated causes aggregated from this environment].
With respect to claims 7, 14 and 20, the combination of Anand and Gilbert teaches the computing system, method and non-transitory computer readable medium of claims 1, 8 and 15, as referenced above.  The combination further teaches wherein the outputting comprises displaying a previous order that corresponds to an issue of a same cause, and an identifier of a service technician that resolved the issue [Anand, see ¶0020, disclosing reference to similar cases in history helps accelerate resolution process; also, see ¶0024, disclosing 3) Use similarity score (e.g., Space vector model) to rank the returned results; 4) To further eliminate irrelevant incidents that look similar, e.g., after the similarity score ranking, get a context relevancy weight by looking at account technology portfolio; 5) From the ranked list, return final search results (e.g., top predetermined number, e.g., 10) by determining a similarity threshold or using clustering techniques].


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anand and Gilbert, further in view of Anderson et al. (US 2016/0132372 A1) hereinafter “Anderson”.
With respect to claims 3, 10 and 17, the combination of Anand and Gilbert teaches the computing system, method and non-transitory computer readable medium of claims 1, 8 and 15, as referenced above.  The combination does not wherein the network interface is further configured to receive sensor data of the issue, and the processor is further configured to map the issue to the cluster based on the received sensor data.
However, Anderson teaches wherein the network interface is further configured to receive sensor data of the issue, and the processor is further configured to map the issue to the cluster based on the received sensor data [see Abstract, disclosing the error log comprises a record of errors currently being detected by sensors in the IT system; The cognitive computing hardware system receives an error history log, which describes a history of past errors that have occurred in the IT system].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the sensors in the IT system as taught by Anderson.  Doing so would have enhanced the combination by allowing the system to collect data via sensors.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. teaches a method for associating configuration items to incidents.
Anand et al. (‘829) teaches diagnosing incidents for information technology service management.
Hammer et al. teaches a method and system for creating a record for one or more computer security incidents.
Saxena et al. teaches a system and a method for lean methodology implementation in information technology.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165